Citation Nr: 1313406	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-16 782	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for hypertension. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2008, which granted service connection for hypertension; the Veteran appealed the 10 percent rating awarded in that decision.  The appeal was remanded in October 2012.


FINDING OF FACT

On March 27, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his/her authorized representative, in a statement signed by the Veteran, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


